DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant filed a pre-appeal brief request for review on January 28, 2022. The results of which are presented below. 
The 35 USC 112 rejection was maintained.
Applicant’s argue the Examiners statement that the failed artificial valve is not actually part of the claimed device and is being treated as intended use. 
Applicants argue that the failed valve is being claimed and that the Examiner disregarded a claimed physical element. 
Applicant’s invention is a replacement valve. The applicant is not claiming a valve that they placed in the body purposely to fail. As the claim is written, it appears that the applicant is claiming ‘any failed valve’ that was previously implanted.  The applicant does not appear to have disclosed a two stage device, wherein the first device is intended to fail. 
Examiner has not ignored the limitation, but the weight that limitation is giving is what is reasonable in light of the specification. 
Any valve that is able to be placed within an existing valve would then read on the claimed language. 
Additionally, applicant argues the combination of Revuelta and Bailey.  It was determined that an annular groove (recitations from claim 6) is not present in the prior art. Additionally, the arguments with respect to the locking elements found in claims 17+ and 22, were considered persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 22 recites, “a failed artificial valve implanted at a cardiac valve site of a patient’s body, the failed artificial valve having an inner wall and a protrusion extending inward from the inner wall ” and “a first artificial valve, the first artificial valve implanted at a cardiac valve site of a patient’s body, the first artificial valve having an inner wall, a plurality of failed leaflets extending from the inner wall, and a protrusion extending inward from the inner wall”. 
Claims 2 and 22 are essentially claiming the work of another. In other words, claim 2 and 22’s failed valve and first artificial valve,  is a device invented by another and placed at the cardiac site of a patient long before the actual invention, i.e. stent-valve, is utilized. Thus, applicant's invention, directed to a device, is not the failed valve of another inventor, but is the stent-valve. A claim for a patent defines, in technical terms, the extent, i.e. the scope, of the protection conferred by a patent, or the protection sought in a patent application. In other words, the purpose of the claims is to define which subject-matter is protected by the patent. The “failed valve’ in claim 2 cannot be protected. It is recommended that claim 2 be re-written to include the “failed-valve” as intended use language and remove the positive recitation, i.e. line 2 of claim 2, including the device previously invented by another. All other claims should be reviewed as well to include the failed-valve as intended use language, i.e. configured to.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 7-16 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Revuelta et al. (US 2006/0052867).

Referring to claims 2-3, 7 and 12-13, Revuelta et al. discloses an apparatus comprising: a failed artificial valve implanted at a cardiac valve site of a patient’s body, the failed artificial valve having an inner wall and a protrusion extending inward from the inner wall; and a stent-valve received within an interior of the failed artificial valve to replace the valve function, the stent-valve(10) comprising a stent component(support structure, 12) and a valve component(14) housed by the stent component(Fig. 1B), wherein the stent-valve(10) is secured in place at the cardiac valve site by the failed artificial valve, the stent valve having(10) a fixation element(34) that receives the protrusion of the failed artificial valve. [Applicant should note that the ‘failed valve’ is not part of the device and therefore the ‘failed valve’ language is being treated as intended use. The failed valve is not a structural part of the actual device. For example, the failed artificial valve was present long before the claimed device was used. Absent any additional structure, the prior art has the same structure and can perform the recited intended use].
Fig. 1B of Revuelta et al. lacks a detailed description of the fixation element including an indentation that receives the protrusion of the failed artificial valve. 
Revuelta et al. discloses a fixation element comprising an indent (Fig. 4B, tapered region) and (anchors) that can assume a variety of forms (paragraph 36) for the purpose of anchoring the stent-valve into the desired location. Referring to claim 7, Fig. 4B tapered region is the narrowest portion of the stent valve. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the fixation portion of the stent-valve of Revuelta to comprise an indent as taught in the embodiment of Fig.4B. in order to provide an alternative means of securing the implant into the body.
Referring to claim 4, Revuelta et al. discloses wherein at least a portion of the stent component is substantially cylindrical in shape (Fig. 1B).
Referring to claim 8, Revuelta et al. discloses wherein the valve component comprises biological material (paragraph 32).
Referring to claim 9, Revuelta et al. discloses wherein the valve component comprises preserved animal tissue (paragraph 32).
Referring to claim 10, Revuelta et al. discloses wherein the valve component further comprises synthetic material (paragraph 32).
Referring to claim 11, Revuelta et al. discloses wherein the valve component is a tricuspid valve with three flaps (paragraph 38 discloses that the valve into which the implanted is implant can be a tricuspid valve, which would mean the prosthetic valve component would have to have three leaflets if implanted into the native tricuspid valve).
Referring to claim 14, Revuelta et al. discloses wherein the cardiac valve site is an aortic valve (paragraph 38).
Referring to claim 15, Revuelta et al. discloses wherein the cardiac valve site is a mitral valve (paragraph 38).
Referring to claim 16, Revuelta et al. discloses wherein the cardiac valve site is a pulmonary cardiac valve (paragraph 38).

Allowable Subject Matter
Claims 6 and 17-21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21 are dependent on claim 17.
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: With regards to claim 6, the prior art does not disclose or render obvious wherein the indentation comprises an annular groove.
With regards to claims 17 and 22, the prior art does not disclose or render obvious, wherein the fixation element further comprises one or more locking elements that extend radially from an outer surface of the stent component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774